104 F.3d 358
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Clarence BROWN, Petitioner,v.DIRECTOR, OFFICE OF WORKERS' COMPENSATION PROGRAMS, UnitedStates Department of Labor, Respondent.
No. 96-2255.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 19, 1996.Decided Dec. 30, 1996.

On Petition for Review of an Order of the Benefits Review Board.  (96-684-BLA)
Clarence Brown, Petitioner Pro Se.
Christian P. Barber, Jill M. Otte, UNITED STATES DEPARTMENT OF LABOR, Washington, D.C., for Respondent.
Ben.Rev.Bd.
AFFIRMED.
Before ERVIN and MOTZ, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Petitioner seeks review of the Benefits Review Board's decision and order affirming the administrative law judge's denial of a waiver of recovery of an overpayment of black lung benefits.  Our review of the record discloses that the Board's decision is based upon substantial evidence and is without reversible error.  Accordingly, we affirm on the reasoning of the Board.  Brown v. Director, Office of Workers' Compensation Programs, No. 96-684-BLA (B.R.B. Aug. 27, 1996).  We dispense with oral argument because the facts an legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED